                                            Case 4:17-cv-05571-DMR Document 29 Filed 06/14/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TONIA VEL LLEWELLYN,                            Case No. 17-cv-05571-DMR
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTION FOR
                                   9              v.                                        ATTORNEYS' FEES
                                  10        COMMISSIONER OF SOCIAL                          Re: Dkt. No. 24
                                            SECURITY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Tonia Vel Llewellyn filed a complaint seeking to reverse the Commissioner of the

                                  14   Social Security Administration’s administrative decision to deny her application for benefits under

                                  15   Title II of the Social Security Act, 42 U.S.C. § 401 et seq. The court granted in part Plaintiff’s

                                  16   motion for summary judgment and remanded the case for further proceedings. [Docket No. 18.]

                                  17   Following remand, an Administrative Law Judge (“ALJ”) found that Plaintiff is disabled and

                                  18   entitled to past-due disability benefits. Plaintiff’s counsel Brian Shapiro now moves for an award

                                  19   of attorneys’ fees under 42 U.S.C. § 406(b). [Docket No. 24 (“Mot.”).] The Commissioner filed an

                                  20   analysis of the fee request. [Docket No. 28 (“Response”).]

                                  21           Having carefully considered the parties’ submissions, the court grants the motion.

                                  22   I.      BACKGROUND

                                  23           Plaintiff applied for Social Security Disability Insurance (“SSDI”) benefits on April 1, 2014.

                                  24   Her application was initially denied on June 23, 2014 and again on reconsideration on December 9,

                                  25   2014. Following a hearing, an ALJ issued a decision finding Plaintiff not disabled. After the

                                  26   Appeals Council denied Plaintiff’s request for review, she appealed to this court. The court granted
                                       in part Plaintiff’s motion for summary judgment and remanded the case for further proceedings.
                                  27
                                       [Docket No. 18.] On September 8, 2020, an ALJ issued a fully favorable decision. Mot. at 19-21,
                                  28
                                             Case 4:17-cv-05571-DMR Document 29 Filed 06/14/21 Page 2 of 4




                                   1   Declaration of Brian Shapiro (“Shapiro Decl.”), Ex. 2. Plaintiff was awarded approximately

                                   2   $70,456 in past-due disability benefits. Shapiro Decl., Ex. 3.

                                   3             The retainer agreement between Plaintiff and Shapiro permits Shapiro to request an

                                   4   attorneys’ fees award of up to 25% of any past-due benefits awarded. Shapiro Decl., Ex. 1. Shapiro

                                   5   is requesting an award of attorneys’ fees in the amount of $17,614, which is 25% of Plaintiff’s total

                                   6   award of benefits. See Shapiro Decl., Ex. 3. Of this amount, Plaintiff will be refunded $4,000 for

                                   7   the Equal Access to Justice Act (“EAJA”) fees this court approved on April 8, 2019. See Docket

                                   8   No. 22.

                                   9             The Commissioner does not oppose Shapiro’s request for fees. Instead, he presents an

                                  10   analysis of the requested fees in his role “resembling that of a trustee” for Plaintiff. See Response

                                  11   at 2.

                                  12   II.       LEGAL STANDARD
Northern District of California
 United States District Court




                                  13             Under the Social Security Act, an attorney who successfully represents a claimant before a

                                  14   court may seek an award of attorneys’ fees not to exceed 25 percent of any past-due benefits
                                       eventually awarded. 42 U.S.C. § 406(b). While contingency fee agreements are permissible in
                                  15
                                       Social Security cases, section 406(b) “calls for court review of such arrangements as an independent
                                  16
                                       check, to assure that they yield reasonable results in particular cases.” Gisbrecht v. Barnhart, 535
                                  17
                                       U.S. 789, 807 (2002). In deciding whether a fee agreement is reasonable, courts must consider “the
                                  18
                                       character of the representation and the results the representative achieved.” Crawford v. Astrue, 586
                                  19
                                       F.3d 1142, 1151 (9th Cir. 2009) (quoting Gisbrecht, 535 U.S. at 808). The court “first look[s] to
                                  20
                                       the fee agreement and then adjust[s] downward if the attorney provided substandard representation
                                  21
                                       or delayed the case, or if the requested fee would result in a windfall.” Id. While a court may
                                  22
                                       consider an attorney’s lodestar in deciding whether an award of fees under section 406(b) is
                                  23
                                       reasonable, “a lodestar analysis should be used only as an aid (and not a baseline) in assessing the
                                  24
                                       reasonableness of the fee.” Laboy v. Colvin, 631 F. App’x 468, 469 (9th Cir. 2016).
                                  25
                                                 An award of fees under section 406(b) must be offset by any award of fees under EAJA.
                                  26
                                       Gisbrecht, 535 U.S. at 796.
                                  27

                                  28
                                                                                         2
                                           Case 4:17-cv-05571-DMR Document 29 Filed 06/14/21 Page 3 of 4




                                   1   III.   DISCUSSION

                                   2          In this case, Shapiro reports that his office spent 22.4 hours litigating this case, which

                                   3   includes 18.1 hours of attorney time and 3.3 hours of paralegal time. Shapiro Decl., Ex. 4.

                                   4   Therefore, granting Shapiro’s request of $17,614 in attorneys’ fees would result in an effective

                                   5   hourly rate of $973.15.1

                                   6          Upon considering the record and arguments, the court finds that fees requested are

                                   7   reasonable. First, the requested fee amount does not exceed the statutory maximum of 25%. The

                                   8   hours Shapiro expended on this case also appear to be reasonable. See Shapiro Decl., Ex. 4.

                                   9          Second, although Shapiro’s effective hourly rate exceeds his EAJA billing rate of

                                  10   approximately $200 per hour,2 see Shapiro Decl., Ex. 4, Gisbrecht and Crawford makes clear that

                                  11   lodestar methodology should not drive fee awards under section 406(b). This is because “the

                                  12   lodestar method under-compensates attorneys for the risk they assume in representing SSDI
Northern District of California
 United States District Court




                                  13   claimants and ordinarily produces remarkably smaller fees than would be produced by starting with

                                  14   the contingent-fee agreement.” Crawford, 586 F.3d at 1149; see also Gisbrecht, 535 U.S. at 806
                                       (emphasizing that the lodestar calculation is intended to govern in fee-shifting cases, not fee awards
                                  15
                                       under section 406(b)). Indeed, after Gisbrecht, “district courts generally have been deferential to
                                  16
                                       the terms of contingency fee contracts in § 406(b) cases, accepting that the resulting de facto hourly
                                  17
                                       rates may exceed those for non contingency-fee arrangements.” Hearn v. Barnhart, 262 F. Supp.
                                  18
                                       2d 1033, 1037 (N.D. Cal. 2003) (Infante, J.).
                                  19

                                  20   1
                                         The court calculates the effective hourly rate based on the requested fee award under section 406(b)
                                  21   without first deducting the EAJA fee award that will be refunded to Plaintiff. This is because section
                                       406 establishes the “exclusive regime for obtaining fees for successful representation of Social
                                  22   Security benefits claimants.” Gisbrecht, 535 U.S. at 795-96. An attorney may receive fee awards
                                       under both EAJA and section 406(b) but because section 406(b) fees are exclusive, the attorney
                                  23   must refund to the claimant the smaller of the fee awards. Id. at 796. In other words, the fee awards
                                       under those statutes are independent of each other and the court must determine whether the total
                                  24   section 406(b) award is itself reasonable. See Parrish v. Comm’r of Soc. Sec. Admin., 698 F.3d
                                       1215, 1217 (9th Cir. 2012) (“[A]n award under § 406(b) compensates an attorney for all the
                                  25   attorney’s work before a federal court on behalf of the Social Security claimant in connection with
                                       the action that resulted in past-due benefits.” (emphasis added)); see also Ainsworth v. Berryhill,
                                  26   No. 16-cv-03933-BLF, 2020 WL 6149710, at *2 (N.D. Cal. Oct. 20, 2020) (calculating the effective
                                       hourly rate before deducting the EAJA award).
                                  27   2
                                         Elsewhere in the motion, Shapiro appears to assert that his reasonable billing rate is $600 per hour.
                                  28   See Mot. at 14. The court need not decide Shapiro’s reasonable billing rate because section 406(b)
                                       fees are not based on the lodestar calculation.
                                                                                        3
                                          Case 4:17-cv-05571-DMR Document 29 Filed 06/14/21 Page 4 of 4




                                   1           Third, California district courts have awarded comparable or greater fees under section

                                   2   406(b). See, e.g., Truett v. Berryhill, 2017 WL 3783892, at *2 (S.D. Cal. Aug. 31, 2017) (awarding

                                   3   Shapiro 24.9% of the past-due benefits, which resulted in an effective hourly rate of $1,788.62);

                                   4   Harrell v. Berryhill, No. 16-cv-2428-TSH, 2018 WL 4616735 (N.D. Cal. Sept. 24, 2018) (awarding

                                   5   $49,584.96 in attorneys’ fees, representing an effective hourly rate of $1,213.83 and 24.37% of the

                                   6   past-due benefits); Ainsworth v. Berryhill, No. 16-cv-03933-BLF, 2020 WL 6149710, at *2 (N.D.

                                   7   Cal. Oct. 20, 2020) (finding an effective hourly rate of $1,325.34 reasonable); Ciletti v. Berryhill,

                                   8   No. 17-cv-05646-EMC, 2019 WL 144584, at *2 (N.D. Cal. Jan. 9, 2019) (granting a fee request for

                                   9   $35,442.00, which constituted 23.47% of the past-due benefits awarded).

                                  10           Finally, nothing in the record suggests that Shapiro provided substandard representation. He

                                  11   achieved a substantial award of past-due benefits for his client. Plaintiff was served with notice of

                                  12   the current motion and did not oppose. See Mot. at 22, Proof of Service.
Northern District of California
 United States District Court




                                  13           In light of the above considerations, the requested fee award is “not excessively large in

                                  14   relation to the benefits achieved.” Crawford, 586 F.3d at 1151.
                                       IV.     CONCLUSION
                                  15
                                               For the reasons stated above, the motion for attorneys’ fees is granted. The court awards
                                  16
                                       fees in the amount of $17,614. Shapiro shall refund Plaintiff the $4,000 previously awarded under
                                  17
                                       EAJA.
                                  18
                                                                                                                 ISTRIC
                                  19                                                                        TES D      TC
                                                                                                          TA
                                                                                                                                 O
                                                                                                     S




                                  20
                                                                                                                                  U
                                                                                                    ED




                                                                                                                                   RT

                                               IT IS SO ORDERED.
                                                                                                                         DERED
                                                                                                UNIT




                                  21                                                                              O OR
                                       Dated: June 14, 2021                                              IT I S S
                                                                                                                                         R NIA

                                  22
                                                                                        ______________________________________
                                                                                                                            u
                                  23
                                                                                                                    a M. Ry
                                                                                                NO




                                                                                                            D
                                                                                                      DonnaeM. o n
                                                                                                               Ryun
                                                                                                       JudgMagistrate Judge
                                                                                                                                         FO




                                                                                              United States
                                                                                                  RT




                                  24
                                                                                                                                     LI




                                                                                                         ER
                                                                                                    H




                                                                                                                                 A




                                  25
                                                                                                              N                      C
                                                                                                                  D IS T IC T   OF
                                  26                                                                                    R

                                  27

                                  28
                                                                                        4
